DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants’ Amendment and Remark
In Applicant’s amendment filed on 04/22/2021 has been received and entered in the case.    Applicant’s arguments have been considered but are moot in view of the new following grounds of rejection.  A new action on the merits appears below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is indefinite because the limitation “a transistor having a drain electrode; and a correction signal generator having a first input, a second input, and an a second output, the first input of the correction signal generator coupled to the first output of the supply source, the second input of the correction signal generator coupled to the drain electrode of the transistor and a second signal that varies with temperature, the correction signal generator configured to: generate a rectified signal based on the second signal; and generate a correction signal by combining the signal with the rectified signal” generate a rectified signal based on the second signal; and generate a correction signal by combining the signal with the rectified signal”.  Appropriate correction and/or clarification is required.
Claims 19-21 are rejected due to their dependencies on the base Claim 18.
Claim 22 is indefinite because the limitation “a transistor having a drain electrode; and a first circuit having a first input, a second input, and an a second output, the first input of the first circuit coupled to the first output of the supply source, the second input of the first circuit coupled to the drain electrode of the transistor and a second signal that varies with temperature, the first circuit configured to: generate a rectified signal based on the second signal; and generate a correction signal by combining the signal with the rectified signal” (emphasis added) is unclear.  For example, it is not clear how the first circuit can perform the above recited functions.  Since, the first circuit does not comprise any element to perform the above functions, thus the above recited functions are not supported by the recited first circuit.  Furthermore, the above claimed limitations recite a structure of supply source, a transistor, and a first circuit that is partially connected together but do not adequately form any particular circuit and specifically the described circuit of the present invention.  Therefore, it is not clear as currently defined, how the instant invention can perform the recited functions such as generate a rectified signal based on the second signal; and generate a correction signal by combining the signal with the rectified signal”.  Appropriate correction and/or clarification is required.
Claims 23-25 are rejected due to their dependencies on the base Claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 26, 2021